Order entered March 14, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00262-CV

             IN THE INTEREST OF T.C., A.C., J.D., AND K.J., CHILDREN

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-17-00829-W

                                            ORDER
       Before the Court is the March 11, 2019 request of Dallas County District Clerk Felicia

Pitre for an extension of time to file a corrected clerk’s record. The corrected clerk’s record was

filed on March 12, 2019. Accordingly, we DENY the request as moot.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE